 
 Exhibit 10.2

 
 
[img001.jpg]
 
May 12, 2017
 
Dear Michael:
 
ENDRA Life Sciences Inc. (the “Company”) is pleased to offer you continued
employment on the following terms:
 
1. Position. Your title will be Chief Technology Officer of the Company, and you
will report directly to the Chief Executive Officer of the Company and the Board
of Directors of the Company (the “Board”). This is a full-time position. While
you render services to the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.
 
2. Term. Subject to the remaining provisions of this paragraph, this letter
agreement will be for an initial term that begins as of the date first set forth
above and continues in effect through December 31, 2019 (the “Initial Term”)
and, unless terminated sooner, will continue on a year-to-year basis after the
Initial Term (each year, a “Renewal Term”). If either party elects not to renew
this letter agreement, that party must give a written notice of termination to
the other party at least 90 days before the expiration of the then-current
Initial Term or Renewal Term. If one party provides the other with a notice of
termination, no further automatic extensions will occur and this letter
agreement will terminate at the end of the then-existing Initial Term or Renewal
Term, and such termination will not result in any entitlement to compensation
pursuant to Section 9 below or otherwise.
 
3. Cash Compensation. The Company will pay you a base salary at an annual rate
of $245,000, in accordance with the Company’s standard payroll schedule and
subject to applicable deductions and withholdings. This salary will be subject
to periodic review and adjustments at the Board’s discretion. In addition, you
will be eligible to receive an annual bonus to be paid based on attainment of
Company and individual performance objectives to be established annually by the
Board. With respect to 2016, the annual bonus target to be paid if all goals are
achieved will be a cash payment equal to 22% of your base salary earned in 2016
and will be based on the realization of milestones determined and approved by
the Board.  
 
4. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. You will receive 15
days of paid time off (PTO) per calendar year, in accordance with Company policy
in effect from time to time. Without limiting the generality of the foregoing,
while you are an employee of the Company, the Company will provide you life
insurance, with you to designate the beneficiary thereunder, in an amount equal
to your base salary as in effect on the date of this letter agreement and as in
effect on the first business day of each calendar year thereafter. You will also
be eligible to participate in a long-term disability insurance plan sponsored by
the Company.
 
 
1

 
 
5. IPO Stock Option.
 
(a) Number of Shares. Immediately prior to a firm commitment, underwritten
Initial Public Offering (as defined in the Company’s Second Amended and Restated
2013 Stock Incentive Plan, as amended (the “Plan”)), you will be granted an
Option (as defined in the Plan) to purchase such number of shares of the
Company’s common stock (the “Common Stock”) that, together with any options to
purchase Common Stock held by you immediately prior to the Initial Public
Offering, is equal to 5% (on a fully-diluted basis) of the Company’s total
issued and outstanding shares of Common Stock at the time of the Initial Public
Offering (the “IPO Option”).
 
(b) Exercise Price; Term. The exercise price per share of the IPO Option will
be equal to the price at which shares of Common Stock are sold to the public in
such Initial Public Offering. The IPO Option will have a term that expires eight
years from the grant date.
 
(c) Plan Terms Control. The IPO Option will be subject to the terms and
conditions applicable to Options granted under the Plan, as described in the
Plan and the applicable Award Agreement (as defined in the Plan).
 
(d) Scheduled Vesting. The IPO Option will vest in three equal annual
installments on the first, second and third annual anniversaries of the Grant
Date, as described in the applicable Award Agreement.
 
(e) Accelerated Vesting. If your Separation from Service (as defined in the
Plan) is the result of an involuntary discharge by the Company that is without
Cause (as defined in the Plan) and is not the result of your death or Disability
(as defined in the Plan), then any shares subject to the IPO Option that are
scheduled to vest within 12 months of such Separation from Service will vest
immediately upon such Separation from Service, and any remaining unvested
portion of the IPO Option will terminate immediately.
 
(f) Accelerated Vesting upon Change in Control. If your Separation from Service
is the result of an involuntary discharge by the Company that is without Cause,
and is not the result of your death or Disability, and is within 12 months
following a Change in Control (as defined in the Plan), then all shares subject
to the IPO Option will vest immediately upon such Separation from Service.
 
(g) Forfeiture of Unvested Options. If your Separation from Service is for any
reason other than an involuntary discharge by the Company that is without Cause,
the unvested portion of the IPO Option will immediately terminate.
 
(h) Separation from Service for Cause. If your Separation from Service is for
Cause, the unvested and vested portion of the IPO Option will immediately
terminate.
 
 
2

 
 
(i) Exercise Period following Separation from Service. Following your Separation
from Service for any reason other than Cause, the vested potion of the Option
will remain exercisable for one year (by you or your beneficiaries in the event
of your death), subject to any outer limits contained in the Plan or the
applicable Award Agreement.
 
6. Confidential Information, Assignment of Inventions, and Non-Solicitation
Agreement. You will be required, as a condition of your continued employment
with the Company, to sign (or re-sign) the Company’s Confidential Information,
Assignment of Inventions, and Non-Solicitation Agreement, a copy of which is
attached hereto as Exhibit A.
 
7. Time and Place of Employment; Travel. Your regular workplace will be Ann
Arbor, Michigan. The Company will pay or reimburse your reasonable travel for
business on the Company’s behalf from your home, lodging, meal and related
incidental costs, consistent with the Company’s travel policies in effect from
time to time. Additionally, upon the Company’s establishment of a new corporate
headquarters outside the state of Michigan, you will be expected to relocate
your permanent residence to such general location. In connection with your
relocation, the Company agrees to reimburse your reasonable moving expenses and
up to two months for temporary housing, such amounts to be ultimately determined
by the Board. The Company requires presentation of receipts or an itemized
accounting prior to making any reimbursements under this paragraph.
 
8. Employment Relationship. Your employment with the Company will continue to be
“at will,” meaning that either you or the Company may terminate your employment
at any time and for any reason, with or without cause. Any contrary
representations that may have been made to you are superseded by this letter
agreement. This is the full and complete agreement between you and the Company
on this term. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company
(other than you).
 
9. Certain Payments upon Termination. If you are terminated by the Company
without Cause, then, contingent upon your execution, delivery and non-revocation
of a release in form and substance satisfactory to the Company and consistent
with the Company’s standard release agreement, which contains a full release of
all claims against the Company and certain other provisions (the “Release
Agreement”), including a reaffirmation of the covenants in your Confidential
Information, Assignment of Inventions, and Non-Solicitation Agreement, you will
be entitled to (i) 12 months’ (or 24 months’ if such termination occurs within
one year following a Change in Control) continuation of your current base salary
and (ii) a lump sum payment equal to 12 months (or 24 months if such termination
occurs within one year following a Change in Control) of COBRA premiums based on
the terms of Company’s group health plan and your coverage under such plan as of
the date of your Separation from Service (regardless of any COBRA election
actually made by you or the actual COBRA coverage period under the Company’s
group health plan). The Company’s obligations under this paragraph are subject
to the requirements and time periods set forth in this paragraph and in the
Release Agreement. Prior to receiving the payments described in this paragraph,
you must execute the Release Agreement on or before the date 21 days (or such
longer period to the extent required by law) after your Separation from Service.
If you fail to timely execute and remit the Release Agreement, you waive any
right to the payments provided under this paragraph. Payments under this
paragraph will commence within 15 days of your execution and delivery of the
Release Agreement, provided that you do not revoke the Release Agreement. Your
rights following a Separation from Service under the terms of any Company plan,
whether tax-qualified or not, that are not specifically addressed in this letter
agreement, will be subject to the terms of such plan, and this letter agreement
will have no effect upon such terms except as specifically provided herein.
Except as specifically provided in this paragraph, you will not have any further
rights to compensation under this letter agreement following your Separation
from Service.
 
 
3

 
 
10. Removal from any Boards and Positions. Unless you and the Company agree
otherwise at the time of your Separation from Service, upon your Separation from
Service, you will be deemed to resign (a) if a member, from the Board and the
board of directors of any affiliate and any other board to which you have been
appointed or nominated by or on behalf of the Company or an affiliate, (b) from
each position with the Company and any affiliate, including as an officer of the
Company or an affiliate and (c) as a fiduciary of any employee benefit plan of
the Company and any affiliate.
 
11. Tax Matters.
 
(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.
 
(b) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities.
 
12. Confidentiality. You and the Company have entered into a Confidential
Information, Assignment of Inventions, and Non-Solicitation Agreement. In
addition to the terms of that agreement, you agree that the terms and conditions
of this letter agreement are strictly confidential and, with the exception of
your legal counsel, tax advisor, immediate family or as required by applicable
law, have not and will not be disclosed, discussed or revealed to any other
persons, entities or organizations, whether within or outside the Company,
without prior written approval of the Company. For avoidance of doubt, you may
not utilize the terms of this letter agreement to seek employment with another
party.
 
13. Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A hereto constitute the complete agreement between you and the Company,
contain all of the terms of your continued employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. This letter agreement may
not be amended or modified, except by an express written agreement signed by
both you and a duly authorized officer of the Company. The terms of this letter
agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this letter agreement or arising out of, related to,
or in any way connected with, this letter agreement, your employment with the
Company or any other relationship between you and the Company will be governed
by Michigan law, excluding laws relating to conflicts or choice of law.
 
14. Section 409A. It is intended that this letter agreement comply with Section
409A of the Internal Revenue Code of 1986 (“Section 409A”), to the extent
applicable. This letter agreement will be administered in a manner consistent
with this intent, and any provision that would cause this letter agreement to
fail to satisfy Section 409A will have no force or effect until amended to
comply with Section 409A. Notwithstanding anything in this letter agreement to
the contrary, in the event any payment or benefit hereunder is determined to
constitute nonqualified deferred compensation subject to Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit will
not be made, provided or commenced until six months after your Separation from
Service. For purposes of Section 409A, the right to a series of installment
payments will be treated as a right to a series of separate payments.
Notwithstanding anything in this letter agreement to the contrary, to the extent
required in order to avoid accelerated taxation and/or additional taxes under
Section 409A, amounts reimbursable to you under this letter agreement will be
paid to you on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in-kind benefits provided to you) during any one year may not effect
amounts reimbursable or provided in any subsequent year.
 
* * * * *
 


4

 
You may indicate your agreement with the terms of this letter agreement by
signing and dating both the enclosed duplicate original of this letter agreement
and the enclosed Confidential Information, Assignment of Inventions, and
Non-Solicitation Agreement and returning them to me.
 
If you have any questions, please call me at (617) 453-8401.
 
Very truly yours,
 
ENDRA LIFE SCIENCES INC.
 
 /s/ Francois Michelon


By: Francois Michelon, Chief Executive Officer 
 
I have read and accept this employment letter agreement:
 
 /s/ Michael Thornton
 
Signature of Michael Thornton
 
Dated: May 12, 2017
 
Attachment
 
Exhibit A: Confidential Information, Assignment of Inventions, and
Non-Solicitation Agreement
 
 
5
